 In the Matter of FAIRBANKS, MORSE & COMPANYandPATTERN MAKERSASSOCIATION OF BELOITCase No. R-666.-Decided May 16, 1938Machinery,ElectricalEquipment,Radio, and Refrigerator ManufacturingIndustry-Investigation of Representatives:controversy concerning representa-tion of employees:controversy concerning appropriate unit; employer's refusalto grant recognition of union until determination of appropriate unit by Board;rival organizations;strike-UnitAppropriate for Collective Bargaining:metaland wood pattern makers, checkers,and workers engaged in construction,maintenance,and repair of patterns,excluding molders, saw filers, pattern car-riers, and clerical and supervisory employees;craft ; skill;occupational dif-ferences;desires of employees,as evidenced by membership in craft union,continuous protest against inclusion in industrial unit, and strike;participa-tion in consent electionwithout waivingcontention concerning appropriateunit ; where other considerations determinative of appropriate unit are evenlybalanced,decisive factor is desire and choice of employeesinvolved-Represen-tatives:proof of choice:comparison of pay roll with union list ; stipulationas to majority representation in appropriate unitCertification of Representa-tives:upon proof of majority representation.Mr. Frederick P. Mett,for the Board.Pope ctc Ballard,byMr. Merrill Shepard,of Chicago, Ill., for theCompany.Padway, Goldberg cQ Tarrell, by Mr. A. G. Goldberg,of Milwau-kee,Wis., for the Association.Mr. W. O. iSonnemann,of Milwaukee, Wis., for the Amalgamated.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 31, 1937, Pattern Makers Association of Beloit, hereincalled the Association, filed with the Regional Director for theTwelfth Region (Milwaukee, Wisconsin) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Fairbanks, Morse & Company, Beloit, Wiscon-sin, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-229 230NATIONAL LABOR RELATIONS BOARDtional Labor Relations Act, 49 Stat. 449, herein called the Act.OnSeptember 17, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for -anappropriate hearing.The Board also ordered, pursuant to ArticleIII, Section 10 (c) (2), and Article II, Section 37 (b), of the Rulesand Regulations, that this proceeding be consolidated for the pur-poses of hearing with a case based on charges filed against the Coln-p"any by the Amalgamated Association of Iron, Steel and Tin Work-ers of North America, Lodge No. 1533, alleging that the Companyhad engaged in and was engaging in unfair labor practices withinthe meaning of the Act. On February 8, 1938, the Board issued anorder severing the two cases and continuing them as separateproceedings.On March 24, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theAssociation, and upon the Amalgamated Association of Iron, Steeland Tin Workers of North America, Lodge No. 1533, herein calledthe Amalgamated, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the no-tice, a hearing was held on April 4, 1938, at Beloit, Wisconsin, be-foreHerbertWenzel, the Trial Examiner duly designated by theBoard.The Board, the Company, the Association, and the Amal-gamated were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and objections to the ad-mission of evidence.The Board has, reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a corporation organized under the laws of theState of Illinois, with its principal executive offices at Chicago, Illi-nois, and is licensed to do business in each of the other States of theUnited States and in the Territory of Alaska. It owns and controls17 subsidiaries, including Fairbanks-Morse Construction Company,Fairbanks,Morse & Co., Incorporated (Maine) ; Fairbanks-Morse DECISIONS AND ORDERS231Water Supply Company, Seaford Light and Power Company, Munic-ipalAcceptance Corporation, the Inland Utilities Company, andFairbanks-Morse Company (Australasia) Limited.The Company is engaged in the design, manufacture, assembly,sale, and distribution of diesel and other internal combustion engines,electric motors, generators and magnetos, pumps and auxiliary pumpequipment, washing machines, radios, windmills, refrigerators, stok-ers, scales, various other farm and home appliances, railroad equip-ment, and other products at its manufacturing plants located inThree Rivers, Michigan; Indianapolis, Indiana; East Moline, Illi-nois; Stuttgart, Arkansas; St. Johnsbury, Vermont; San Francisco,California; and Beloit, Wisconsin.For the sale and distribution of its various products other thanhome appliances, the Company maintains and operates 17 branchsales offices throughout the United States.Home appliances manu-factured by the Company are sold and distributed by dealers locatedin various parts of the United States, and an export division officeismaintained in New York City for distribution to foreign countries.The Company is under contract with the United States Governmentfor the manufacture and installation of various of its products andequipment for use by many Government agencies. Its advertisingisdone by direct mail and through nationally circulated generalpublications and trade journals.The plant of the Company situated at Beloit, Wisconsin, herein-after referred to as the Beloit Plant, is the only plant concerned inthis proceeding.It occupies 112 acres upon which there are 30major buildings and 18 minor buildings, with a total floor area ofapproximately 1,254,505 square feet. In the operation of its BeloitPlant, the Company purchases and uses large quantities of raw ma-terials consisting of pig iron, scrap steel, bar steel, coal, silica sand,fire clay, grey iron castings, nuts, bolts, screws, rivets, electric andgasoline motors, lumber, copper, tin sheet metal, various types andkinds of wires, paint, chemicals, cables, pulleys, and other products,and materials.Ninety-nine per cent of these materials are obtained from outsidethe State of Wisconsin. In 1937, the Company's total net sales offinished products amounted to $30,596,349.54.About 98 per cent ofthe products manufactured at the Beloit Plant were shipped to pointsoutside the State of Wisconsin.The Beloit Plant employs in excessof 3,000 persons.II.THE ORGANIZATIONS INVOLVEDPattern Makers Association of Beloit is a labor organization af-filiated with the Pattern Makers League of North America, which in106791-38-vol vu-16 232NATIONAL LABOR RELATIONS BOARDturn is affiliated with the American Federation of Labor.The Assrnciation admits to membership wood and metal pattern makers, check-ers, and persons engaged in the construction, maintenance, and re-pair of patterns, employed by the Company.Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge No. 1533, is a labor organization affiliated with theCommittee for Industrial Organization, admitting to membershipall production and maintenance employees of the Company. SteelWorkers Organizing Committee, representing the Amalgamated inthis case, is likewise a labor organization affiliated with the Com-mittee for Industrial Organization.III.THE QUESTION CONCERNING REPRESENTATIONBy virtue of a consent election held June 19, 1937, the Amalgamatedclaims to represent all the production and maintenance employeesof the Company, including the pattern makers, all of which employeesthe Amalgamated contends constitute a unit appropriate for the pur-poses of collective bargaining.Prior to the consent election, andseveral times thereafter, the Association protested against the inclu-sion within such a unit of the pattern makers and the employees en-gaged in the construction, maintenance, and repair of patterns.Fol-lowing the consent election, the Company recognized and bargainedwith the Amalgamated for all production and maintenance workersin its employ, but excluded the pattern makers as subjects of specialbargaining with the Amalgamated until such time as their assertedmight to separate representation was determined.The Company iswilling to deal with the Association only if the Board finds that thepattern makers and repairers constitute an appropriate bargainingunit, so that until a determination is made by the Board the representa-tion of the pattern makers and repairers remains unsettled.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead and has led to labor disputes burdening and obstructingcommerce and the free flow of commerce. DECISIONS AND ORDERSV. THE APPROPRIATE UNIT233Upon the broad basis that the coexistence of craft and industrialunions in the same plant is not conducive to effective collective bar-gaining, the Amalgamated contends that the entire Beloit Plantshould be treated as a single unit.On the other hand, the Associa-tion contends that the pattern makers, checkers,and pattern repair-men, employedby the Companyconstitute a unit appropriate for thepurposes of collective bargaining.The Amalgamated began its organization of the Company's plantatBeloit a short time before the Association received its charterfrom the Pattern Makers League of North America on May 24, 1937.Following the consent election Held on June 19, 1937,the Amalgamatedwas recognized by the Company as the bargaining representative ofall the production and maintenance employees in the Beloit Plant.However, both prior to and following the consent election in whichthey participated without waiving their contention concerning theappropriate unit, the pattern makers vigorously claimed the rightto be considered a unit separate and apart from the industrial unit.Evidencing the solidarity of their desire to be separately represented,the pattern makers' protest culminated in a strike on August 18, 1937.On October 4, 1937, the pattern makers returned to work and weregranted an increase in pay with the understanding that recognitionand bargaining would await the decision'of the Board as to theappropriate unit.Although the Amalgamated conducted successfulnegotiations for a collective bargaining agreement covering all em-ployees of the Beloit Plant during the period the pattern makerswere on strike, special bargaining by the Amalgamated on behalf ofthe. pattern makers was expressly omitted until such time as theBoard determined their claim for separate representation.That the pattern-making craft is one that requires the highest de-gree of skill in the plant is not contested by the Amalgamated.Thecheckers are capable pattern-maker journeymen;and the patternrepairmen,through experience gained in repair work, are also abletomake some patterns,thus justifyingtheir" inclusionwithin theunit claimed .by the Association to be appropriate.Although thereare two molders,one saw filer,a number of pattern carriers, andsome clerical workers employed in the separate building which com-prises the Pattern Shop of the Company, none of these workers are soalliedwith the pattern makers as to justify their inclusion withinthe same craft unit.The Association makes no claim to represent thepattern maker apprentices employed by the Company, due to the factthat their services are furnished under a contract between the Com- 234NATIONAL LABOR RELATIONS BOARDparry and the Industrial Commission of the State of Wisconsin whichmakes full provision for all conditions relative to their employment.There is a showing that the pattern makers could satisfactorilyfunction either as a separate unit or as part of the larger industrialunit.Since this is true, we will follow our previous ruling in similar-situations that the determining factor is the desire of the employeesthemselves.'Here, as found below in Section VI, a majority of thepattern makers are included in the Association membership.Thismembership of a majority in the Association is not the only indicationof the desire of the pattern makers to constitute a separate bargaining-unit ; that desire is further evidenced by their continuous protestagainst inclusion within the industrial unit, which protest resultedin their striking on August 18, 1937.We find that the wood and metal pattern makers, checkers, andworkers engaged in the construction, maintenance, and repair ofpatterns, excluding molders, saw filers, pattern carriers, clerical andsupervisory employees, employed in the Pattern Shop of the Com-pany, constitute a separate unit appropriate for the purposes ofcollective bargaining, and that said unit will insure to the employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies of theAct.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing, counsel for the Board made a check of the member-ship list submitted by the Association 2 which he compared with theAssociation books and with the Company's pay rolls of August 31,1937, and March 31, 1938, respectively.3 It was found that of the44 eligible employees of the Company, 35 were members of the As-sociation, and counsel for the Amalgamated stipulated that suchfinding was correct.We find that the Association has been designated and selected bya majority of employees in the appropriate unit as their representativefor the purposes of collective bargaining. It is, therefore, the ex-clusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.'Matter of Globe Machine and Stamping Co.,3N L R B 294;Matter of Common-ivealth Division of General Steel Castings Corporation, 3 N.L. R. B 779';Matter ofAllis-Chalmers MfgCo, 4 N L. R. B 159;Matter of Schick Dry ShaverCo, 4 N. L. R B. 246 ;Matter of American Hardware Corporation, 4 NL. R B. 412;Matter of Worthington Pumpand Machinery Corp , 4N. L R B. 448,Matter of Waterbury Mfg.Co , 5 N. L. R B 288 ;Matter of Combustion Engineering Co , Inc., 5 N. LR B. 344.2Petitioner Exhibit No. 8.1BoardExhibit Nos.2 and 3. DECISIONS AND ORDERS235Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Fairbanks, Morse & Company, Beloit, Wis-consin, within the meaning of Section 9 (c) and Section 2 (6) and(7), of the National Labor Relations Act.2.The metal and wood pattern makers, checkers, and workers=engaged in the construction, maintenance, and repair of patterns,-excludingmolders, saw filers, pattern carriers, clerical and super-visory employees, constitute a unit appropriate for the purposes of-collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Pattern Makers Association of Beloit is the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the National.-Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS I-IEREBY CERTIFIED that Pattern Makers Association of Beloithas been designated and selected by a majority of the metal andwood pattern makers, checkers, and workers engaged in the construc-tion,maintenance, and repair of patterns of Fairbanks, Morse &Company, Beloit,Wisconsin, excluding molders, saw filers, pattern-carriers, clerical and supervisory employees, as their representativefor the purposes of collective bargaining and that, pursuant to the-provisions of Section 9 (a) of the Act, Pattern Makers Associationof Beloit is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.-EDWIN S. SMITH, dissenting :In accordance with the view taken by me in previous cases,' I'hold that the unit composed of Pattern Shop employees found by themajority of the Board to be an appropriate unit for collective bar-4 SeeMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, United-AutomobileWorke,sof America, Local21,,8,4 N. L R B 159 236NATIONAL LABOR RELATIONS BOARDgaining is, under the circumstances of this case, not such an appro-priate unit.The Amalgamated was on June 19, 1937, chosen at a secret electionas the collective bargaining representative for a majority of the,production and maintenance employees of the Company.There isno contention that it has lost support since then.To split off theminority group of skilled pattern makers from the general body ofto a small number of workers, also constitutes a threat to the col-lective bargaining effectiveness of the rest of the workers, bothskilled and unskilled.The majority of all production and mainte-nance workers have decided to pool their separate strengths for thepurpose of presenting a united bargaining front to the employer.To deprive them of the support of the pattern makers invites dis-ruption and economic rivalries which may interfere with continuedsuccessful bargaining for the bulk of the employees.On the other-hand, there is no evidence that the Amalgamated could not bargainsuccessfully for the pattern makers. I would deny the petition of the-Association.